DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 11/23/2020.
Claims 1, 4, 14, 21, 24, 25, 28, 29, 33, 35 and 83 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/23/2020 regarding the rejection of claims 1, 4, 14, 21, 24, 25, 28, 29, 33 and 35 made by the Examiner under 35 USC 103 over Benita et al. (US 2008/0267876) in view of Salzman et al. (US 2006/0002971) and Jin et al. (US 207/0087406) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/21/2020.
Applicants arguments filed 11/23/2020 regarding the rejection of claim 83 made by the Examiner under 35 USC 103 over Benita et al. (US 2008/0267876) in view of Salzman et al. (US 2006/0002971) and Jin et al. (US 207/0087406) further in view of Hadlet et al. (US 5874549) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/21/2020.
In regards to the 103 rejection, Applicant asserts the following:
Benita’s particles are representative of the particles the FDA does not approve due to lack of consistency and compliance with quality control. Saltzman’s particles are not formed by self-assembly and the ligands are not attached to the polymers prior to incorporation into the particles but are bound by ‘adaptor’ molecules. Lastly, the instant invention has unexpected results showing effective oral delivery of insulin in therapeutically amounts, something that has not been achieved for decades. 
In response to A, the issue is not whether the particles of Benita are representative of the particles the FDA approves but rather are they representative of the particles instantly claimed.  The Examiner maintains that they are. Benita teaches their nanoparticles are made by mixing together PLA (hydrophobic) + PEG-PLA (amphiphilic) and treating the polymers with an OMCCA linker so as to attach the targeting moiety. See [0164]. The particles are to comprise an active agent within the core of the particle (see [0122]). In all, the particles of Benita comprise a shell comprising an amphiphilic copolymer (a first polymer) and a hydrophobic polymer (second polymer) wherein some portion of the second (and first) would not be modified with a linker (see Table 2) and the core of the particle would include an active agent. While this particle may not be suitable for the FDA, it is largely similar in structure to that being claimed and it is on this basis that Benita is considered relevant.
As it pertains to the arguments pertaining to Salzman, Salzman is cited to demonstrate that nanoparticles can be optimized to possess a desired number of surface ligands within the range of 1,000-10,000,000 ligands per square micron. Salzman teaches that providing such surface ligand density improves functionality because the particles retain function over duration of drug release (see [0026]). Thus, regardless of the means of attachment, it would have been obvious to modify Benita to possess a surface ligand density within the range taught by Salzman with a reasonable expectation for success in providing the ability to the modified particle to provide a targeting function as well as enhance the functional duration of encapsulated drug release.
As it pertains to unexpected results, the Examiner is not persuaded as the claims as presented are broader in scope relative to the composition allegedly showing unexpected results.  See MPEP 716.02(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14, 21, 24, 25, 28, 29, 33 and  35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benita et al. (US 2008/0267876) in view of Saltzman et al. (US 2006/0002971) and Jin et al. (US 2007/0087406).
Benita is directed to nanoparticles (50-1000 nm; see [0060]) for the targeted delivery of active agents. 
The nanoparticle is to be made from a copolymer such as PEG-co-lactide (see [0064]). 
An active agent may be included within the core of the particle (see [0121]).  
The nanoparticle is to also comprise a maleimide component comprising a reactive maleimide attached to a polymeric segment of polyethylene glycol and polylactic acid (see [0077]). The maleimide is protrude outwardly from the nanoparticles surface and is reacted with a targeting agent such that the nanoparticle’s surface is functionalized with targeting molecules (i.e. ligand). It is taught that the targeting molecules target specific cell surface receptors so as to mediate transcytosis of the nanoparticle into the cell (see [0123]).  It is noted that Applicant 
Exemplified targeting agents include immunological functional fragments such as antibodies, antigens, glycoproteins, nucleic acid-based polymers, RNA and glycoproteins (see [0088]).
Benita fail to teach the ligands as being present on the surface of the exterior surface of the nanoparticles in a density greater than about 1 mg ligand to about 500 mg particle or at least 10 moieties per square micron.  
Saltzman, like Benita, is directed polymeric microparticles that encapsulate therapeutic compounds such as drugs wherein the nanoparticles have targeting ligands directly bound to the microparticle surface (see abstract).  The targeting ligands are to be present in a high density configuration which is preferably within the range of 1,000-10,000,000 ligands per square micron of the particles surface (see [0013]). Such a high density configuration is desired as the particles target specific receptors for prolonged periods of time in addition to improved functionality because target molecules remain associated with the particle facilitating continuous function over the duration of drug release (see [0026]). Therefore, it would have been obvious to modify Benita’s particles such that the surface density of the ligands was such that between 1,000-10,000,000 ligands were attached per square micron so as to ensure the particles targeted specific receptors for prolonged periods of time as well as improve functionality of the particle. The use of a known technique to improve similar products in the same way is indicia of obviousness. See MPEP 2143(I)(C).
Benita fails to teach the ligands as being targeting agents which bind to receptors for gp60, Fc, gonadotropin, insulin, insulin-like growth factor, transferrin, LDL receptor-related 
 Jin is directed to particles, such as nanoparticles, that possess advanced glycation end products. Jin teaches that receptors for advanced glycation end (RAGE) products participates in a variety of biological activities, directly and indirectly.  RAGE is localized to the cell membrane. Ligand binding is a function of RAGE wherein the receptor can bind ligands such as AGEs and remove AGEs. For example, binding of RAGE to AGEs can result in endocystosis or transcytosis of the ligand. Here, it is the Examiner’s view, that because Benita is concerned with transcytosis of their nanoparticles, it would have been obvious to use other agents known to elicit the transcytosis so as to deliver a drug material to a target tissue. Simple substitution of one known element for another to obtain predictable results is indicia of obviousness. See MPEP 2143(I)(B).  Moreover, substituting equivalents known for the same purpose supports a conclusion of obvious. See MPEP 2144.06(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 83 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benita et al. (US 2008/0267876) in view of Saltzman et al. (US 2006/0002971) and Jin et al. (US 2007/0087406) as applied to claims 1, 4, 14, 21, 24, 25, 28, 29, 33 and  35 above, and further in view of Hadley (US 5874549).
Benita fails to teach the ligand that effects transcytosis of the nanoparticles is released from the nanoparticle surface after the nanoparticle crosses the tissue, tissue barrier, or tissue lining, by a change in pH, change in temperature, enzymatic degradation, change in flow shear rate, change in magnetic field, change in electric field, or change in ionic strength.
Hadley teaches that targeting agents, such as proteins like antibodies, when connected to a linker arm via a maleimide group is acid labile (cleavable). That is, the ligand would be released upon a change in pH. It would therefore be expected that maleimide bound to AGE products would similarly be acid labile, absent evidence otherwise.  See MPEP 2143(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611